07-4359-ag
Wang v. Holder
                 UNITED STATES COURT OF APPEALS
                     FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 31 st day of August, two thousand ten.

PRESENT:
         DENNIS JACOBS,
              Chief Judge,
         JON O. NEWMAN,
         PIERRE N. LEVAL,
              Circuit Judges.
_______________________________

HU XIAO WANG v. HOLDER, 1                                          07-4359-ag
A077 309 639
_______________________________
YING LIN v. HOLDER,                                                08-0323-ag
A077 977 210
_______________________________

PING PENG LAN v. HOLDER,                                           08-0843-ag
A077 308 711
_______________________________

LI YU LI v. HOLDER,                                                08-1876-ag
A072 783 599
_______________________________


        1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
General Eric H. Holder, Jr., is automatically substituted as respondent
in these cases.
051710-1-7
_______________________________

MIN LIM v. HOLDER,                                                   08-4144-ag
A077 998 551
_______________________________

FU CHEN v. HOLDER,                                                   08-4461-ag
A076 506 652
_______________________________

QIONGCHAO LIN v. HOLDER,                                             08-5597-ag
A095 856 086
_______________________________

        UPON DUE CONSIDERATION of these petitions for review of

Board of Immigration Appeals (“BIA”) decisions, it is hereby

ORDERED,         ADJUDGED,   AND   DECREED,      that    these    petitions   for

review are DENIED.

        Each of these petitions challenges a decision of the BIA

denying      a    motion   to   reopen 2    based   on   either    the   movant’s

failure to demonstrate changed country conditions sufficient

to avoid the time and numerical limits applicable to such

motions or the movant’s failure to demonstrate prima facie

eligibility for the underlying relief sought.                      See 8 C.F.R.

§ 1003.2(c).          The applicable standard of review is well-

established.          Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.



        2
       The petitioner in Qiongchao Lin v. Holder, 08-5597-ag, also challenges the
agency’s underlying denial of her application for relief.         We are without
jurisdiction to consider that challenge.    See 8 U.S.C. § 1252(b)(1); see also
Malvoisin v. INS, 268 F.3d 74, 75 (2d Cir. 2001); Ke Zhen Zhao v. U.S. Dep’t of
Justice, 265 F.3d 83, 90 (2d Cir. 2001).

051710-1-7                                 -2-
2006).

        The motions to reopen at issue in these petitions were

each based primarily on the birth of one or more children to

the Chinese citizen petitioners.                      For largely the same reasons

this Court set forth in Jian Hui Shao v. Mukasey, 546 F.3d

138,         169   (2d   Cir.    2008),       we    find   no   error     in    the   BIA’s

decisions.           See id. at 168-72.                Moreover, in light of the

agency’s           underlying        adverse       credibility    determinations         in

these cases, we find no error in the BIA’s decisions declining

to credit any unauthenticated evidence in the records and we

find that it would be futile to remand for the BIA to review

any such evidence that it did not explicitly consider.                                  See

Qin Wen Zheng v. Gonzales, 500 F.3d 143, 146-47 (2d Cir. 2007)

(citing Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007));

Manzur v. U.S. Dep’t of Homeland Sec., 494 F.3d 281, 289 (2d

Cir. 2007).

        Some of the petitioners argue that the BIA failed to give

sufficient           consideration         or        importance     to    the     unsworn

statement           of   Jin    Fu    Chen,     who    alleged     that    he    suffered

forcible sterilization after his return to China based on the

two children born to his wife in Japan.                         A prior panel of this

Court has remanded a petition making a similar claim so that

Jin Fu Chen’s statement (which was submitted to the BIA after

051710-1-7                                     -3-
a remand) could be considered by the IJ. See Zheng v. Holder,

No. 07-3970-ag (2d Cir. Jan. 15, 2010).                   Since the remand in

Zheng, the BIA has considered the Jin Fu Chen statement in

numerous cases and has repeatedly concluded that it neither

demonstrates material changed country conditions nor supports

a well-founded fear of persecution.                 See, e.g., In re Ai Bin

Chen, No. A078 727 599 (B.I.A. 2009); Mei Feng Weng, No. A077

322 259 (B.I.A. 2009).            Accordingly, it is clear that further

consideration of the statement in cases in which the IJ or the

BIA failed to consider it would not change the result. See

Shunfu Li v. Mukasey, 529 F.3d 141, 150 (2d Cir. 2008).                       We

cannot         say,     furthermore,     that    the     agency’s   conclusion

concerning the probative force of the statement involved any

error of law.

        Any arguments that the petitioners are eligible to file

successive           asylum   applications      based    on   changed   personal

circumstances are foreclosed by our decision in Yuen Jin v.

Mukasey, 538 F.3d 143, 156, 158-59 (2d Cir. 2008).

        For the foregoing reasons, these petitions for review are

DENIED.            As we have completed our review, any stay of removal

that         the    Court   previously   granted    in    these   petitions   is

VACATED, and any pending motion for a stay of removal in these

petitions is DISMISSED as moot.                Any pending request for oral

051010-1-7
   7                                     -4-
argument     in     these   petitions    is   DENIED   in   accordance   with

Federal      Rule    of   Appellate   Procedure    34(a)(2),    and   Second

Circuit Local Rule 34.1(b).

                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe, Clerk




051710-1-7                              -5-